





EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Hubbell Power Systems, Inc., a Delaware corporation (the “Company”) and a
subsidiary of Hubbell Incorporated, a Connecticut corporation (“Parent”), and
Allan Connolly (“Executive”) as of the 22nd day of December 2017.
WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of December 22, 2017 (the “Merger Agreement”), by and among the
Company, Meter Readings Holding Group, LLC (“Meter Readings”), Yellow Merger
Sub, Inc. and Sun Meter Readings, LP, pursuant to which the Company will acquire
100% of the equity interests of Meter Readings.
WHEREAS, the Company wishes to employ Executive on the terms and conditions, and
for the consideration, hereinafter set forth, and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:
1.Employment Period. The Company hereby agrees to employ Executive, and
Executive hereby agrees to be employed by the Company, subject to the terms and
conditions of this Agreement, for the period commencing on the date of the
closing of the transactions contemplated by the Merger Agreement (the “Effective
Date”) and ending on the third anniversary thereof (the “Employment Period”).
2.Terms of Employment.
(a)Position and Duties.
(i)During the Employment Period, Executive shall (A) serve as Division Vice
President, President of Aclara, with such duties and responsibilities as are
commensurate with such position, and (B) report directly to the Group President,
Power Systems, or such other corporate officer of similar or more senior
position designated by the Chief Executive Officer of Parent (the “Reporting
Officer”).
(ii)During the Employment Period, Executive agrees to devote his full business
time, energy and skill to the performance of his duties, authorities and
responsibilities to the Company and its affiliated companies; provided that the
foregoing shall not prevent Executive from (A) serving on the boards of
directors of non-profit organizations, (B) subject to the approval of the
Company, which shall not be unreasonably withheld, serving on the board of
directors of one for-profit company with which the Company or its affiliated
companies do not compete or conduct material business, (C) participating in
charitable, civic, educational, professional, community or industry affairs, and
(D) managing Executive’s passive personal investments so long as such
activities, in the aggregate, do not materially interfere or conflict with
Executive’s duties to the Company or its affiliated companies or create a
potential business or fiduciary conflict. For purposes of this Agreement, the
term “affiliated company” means an entity controlled by, controlling or under
common control with Parent or the Company (for the avoidance of doubt, the
Company is an affiliated company of Parent and vice versa). Executive’s primary
work location shall be at the Company’s offices in St. Louis, Missouri.





--------------------------------------------------------------------------------





(b)Compensation.
(i)Annual Base Salary. During the Employment Period, Executive shall receive an
annual base salary of $550,000. Executive’s annual rate of base salary hereunder
shall be reviewed for increases annually, as determined by the Company in its
sole discretion. Once the base salary has been increased hereunder it shall not
subsequently be decreased during the Employment Period. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the
“Annual Base Salary.”
(ii)Annual Bonus. Commencing with Parent’s 2018 fiscal year, and for each fiscal
year of Parent during the Employment Period thereafter, Executive shall be
eligible to receive an annual cash bonus (the “Annual Bonus”), with a target
opportunity equal to 50% of Annual Base Salary and a maximum opportunity equal
to 200% of the target Annual Bonus opportunity. Payment of the Annual Bonus, if
any, shall be based on the attainment of one or more pre-established performance
goals established by the Reporting Officer in consultation with Executive. The
Annual Bonus shall be paid to Executive at the same time that other senior
executives of the Company who are eligible to receive annual bonus payments
receive such payments.
(iii)Annual Equity Grants. Commencing in December 2018 (or such later time that
Parent grants annual equity awards in respect of its 2019 fiscal year), and for
each fiscal year of Parent during the Employment Period thereafter, Executive
shall be eligible to receive equity-based awards of Parent having an aggregate
grant date fair value equal to no less than $250,000, with the types of awards
and amounts allocated to each type of award, and grant dates, to be consistent
with the types, amounts and grant dates applicable to similarly situated
executives of Parent or the Company (all such awards, collectively, the “Annual
Equity Grants”).
(iv)Vacation. During the Employment Period, Executive shall be eligible for paid
vacation of four weeks per calendar year (prorated for any partial year).
(v)Other Benefits. During the Employment Period, Executive shall be eligible for
participation in welfare and other benefit plans, practices, policies and
programs, on terms no less favorable than those offered to similarly situated
executives of the Company or its affiliated companies from time to time. Without
limiting the generality of the foregoing, Executive shall be eligible for
severance benefits in accordance with Parent’s Policy for Providing Severance
Payments to Senior Employees (or any successor policy thereto, the “Severance
Policy”), as in effect from time to time. For purposes of the Severance Policy,
Parent and the Company shall recognize Executive’s service with Meter Readings
prior to the Effective Date.
(vi)Expenses. During the Employment Period, Executive shall be entitled to
receive reimbursement for all reasonable, documented business expenses incurred
by Executive in accordance with the performance of Executive’s duties under this
Agreement, subject to the Company’s policies with respect to expense
reimbursement.
(vii)Retention Awards.
(A)Cash Retention Award. On or as soon as reasonably practicable following the
Effective Date (but in no event later than 30 days following the Effective
Date), the Company shall grant to Executive a cash retention award (the “Cash
Retention Award”) in the amount of $850,000. The Cash Retention Award shall vest
and be paid in three equal installments on the first three anniversaries of the
Effective Date, subject to Executive’s continued employment with the Company
through the applicable anniversary, and, except as provided in Section 4(a)(ii),
shall be forfeited upon a termination of employment prior to such time.





--------------------------------------------------------------------------------





(B)Equity Retention Award. On or as soon as reasonably practicable following the
Effective Date (but in no event later than 30 days following the Effective
Date), Parent shall grant to Executive an award (the “Equity Retention Award”)
covering a number of shares of restricted common stock of Parent having an
aggregate grant date fair value equal to no less than $1,000,000. The Equity
Retention Award shall vest in two equal installments on the second and third
anniversary of the Effective Date, subject to Executive’s continued employment
with the Company through the applicable anniversary, and, except as provided in
Section 4(a)(ii), shall be forfeited upon a termination of employment prior to
such time. Except as set forth above, the Equity Retention Award shall otherwise
have terms and conditions consistent with Parent’s standard form of restricted
stock award agreement.
3.Termination of Employment.
(a)Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Company determines
in good faith that the Disability (as defined below) of Executive has occurred
during the Employment Period, it may provide Executive with written notice in
accordance with Section 6(g) of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by Executive
(the “Disability Effective Date”), provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean
Executive’s absence from the full-time performance of the Executive’s duties (as
such duties existed immediately prior to such absence) for 180 consecutive
business days, when the Executive is disabled as a result of incapacity due to
physical or mental illness.
(b)Cause. The Company may terminate Executive’s employment during the Employment
Period either with or without Cause. For purposes of this Agreement, “Cause”
shall mean (i) action by Executive involving willful malfeasance having a
material adverse effect on the Company or its affiliated companies; (ii)
substantial and continual refusal by Executive to perform the duties ordinarily
associated with his job title within ten days following a written demand from
the Company; or (iii) Executive’s conviction of a felony; provided that any
action or refusal by Executive shall not constitute “Cause” if, in good faith,
Executive believed such action or refusal to be in or not opposed to the best
interests of the Company and its affiliated companies, or if Executive shall be
entitled, under applicable law or the Certificate of Incorporation or By-Laws of
the Company, to be indemnified with respect to such action or refusal.
(c)Good Reason. Executive’s employment may be terminated by Executive with or
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean in
the absence of the prior written consent of Executive:
(i)a material diminution in Executive’s title, authority, reporting line, duties
or responsibilities that are related to the general management of the Meter
Readings business as carried on by the Company;
(ii)any reduction in Annual Base Salary or Annual Bonus opportunity;
(iii)a change by more than 50 miles in the primary work location at which
Executive must perform his duties;
(iv)any failure to grant the Cash Retention Award, Equity Retention Award or
Annual Equity Grants in a timely manner and in accordance with the terms of this
Agreement; or





--------------------------------------------------------------------------------





(v)any other action or inaction that constitutes a material breach by the
Company or any affiliated company or any of their respective successors of its
obligations to Executive under this Agreement or any other material agreement
between Executive and the Company or any affiliated company;
provided, however, that Executive’s termination of employment shall not be
deemed to be for Good Reason unless (A) Executive has notified the Company in
writing describing the occurrence of one or more Good Reason events within 90
days after Executive first becomes aware of such occurrence (or should have
become aware of such occurrence), (B) the Company fails to cure such Good Reason
event within 30 days after its receipt of such written notice and (C) the
termination of employment occurs within 30 days following such failure to cure.
Executive acknowledges and agrees that he shall not have Good Reason solely as a
result of the consummation of the transactions contemplated by the Merger
Agreement, including Executive’s employment pursuant to the terms and conditions
of this Agreement, the integration of Meter Readings and its business into
Parent and the Company or changes inherent in the fact that, as of the Effective
Date, Meter Readings will be a wholly owned subsidiary of Parent and the
Company; provided, however, that this sentence shall not operate to limit the
protections with respect to title and reporting contained in Section 3(c)(i) or
the protections contained in Sections 3(c)(ii)-(v).
(d)Notice of Termination. Any termination of employment by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 6(g). For
purposes of this Agreement, the term “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined herein) is other than the date of receipt of such
notice, specifies the Date of Termination (which Date of Termination shall be
not more than 30 days after the giving of such notice). The failure by Executive
or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company, respectively, hereunder or preclude
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing Executive’s or the Company’s respective rights hereunder.
(e)Date of Termination. For purposes of this Agreement, the term “Date of
Termination” means (i) if Executive’s employment is terminated by the Company
for Cause, or by Executive for Good Reason, the date of receipt of the Notice of
Termination or such later date specified in the Notice of Termination, as the
case may be, (ii) if Executive’s employment is terminated by the Company other
than for Cause or Disability, the date on which the Company notifies Executive
of such termination, (iii) if Executive resigns without Good Reason, the date on
which Executive notifies the Company of such termination, or (iv) if Executive’s
employment is terminated by reason of death or Disability, the date of
Executive’s death or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until Executive experiences a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the date on
which such separation from service takes place shall be the “Date of
Termination.”
4.Obligations of the Company upon Termination.
(a)By the Company other than for Cause; by Executive for Good Reason; Due to
Death or Disability. If, during the Employment Period, the Company shall
terminate Executive’s employment other than for Cause, Executive shall terminate
employment for Good Reason, or Executive’s employment shall terminate due to his
death or Disability:





--------------------------------------------------------------------------------





(i)The Company shall pay to Executive the aggregate of the following amounts in
a lump sum in cash within 30 days after the Date of Termination: the sum of
(A) Executive’s Annual Base Salary through the Date of Termination to the extent
not theretofore paid, (B) any unpaid Annual Bonus from any prior completed
fiscal year, (C) Executive’s business expenses that are reimbursable pursuant to
Section 2(b)(vi) but have not been reimbursed by the Company as of the Date of
Termination; and (D) any accrued vacation pay to the extent not theretofore paid
(the sum of the amounts described in subclauses (A), (B), (C) and (D), the
“Accrued Obligations”);
(ii)Subject to Section 4(e) and Executive’s compliance with Section 5, any
portion of the Cash Retention Award or Equity Retention Award that is unvested
as of the Date of Termination shall fully vest and, in the case of the Cash
Retention Award, be paid within 60 days after the Date of Termination; and
(iii)To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”), such Other Benefits to be
paid or provided subject to and in accordance with the applicable terms of any
such arrangements.
Other than as set forth in this Section 4(a), in the event of a termination of
Executive’s employment by the Company without Cause by Executive for Good Reason
or due to Executive’s death or Disability, the Company and its affiliated
companies shall have no further obligation to Executive under this Agreement.
(b)Cause; Other than for Good Reason. If, during the Employment Period,
Executive’s employment shall be terminated for Cause or Executive terminates his
employment other than for Good Reason, this Agreement shall terminate without
further obligations to Executive other than the obligation to pay to Executive
(i) the Accrued Obligations through the Date of Termination (excluding payment
of any unpaid Annual Bonus from any prior completed fiscal year) and (ii) Other
Benefits, in each case to the extent theretofore unpaid. Accrued Obligations
shall be paid to Executive in a lump sum in cash within 30 days of the Date of
Termination.
(c)Separation Agreement and General Release. The Company’s obligations to make
payments under Section 4(a)(ii) shall be conditioned on Executive (or, in the
event of Executive’s death or Disability, his legal guardian or estate)
executing and delivering (and not revoking) a separation agreement and general
release (the “Release”) in the form annexed hereto as Exhibit A (with such
revisions as may be appropriate to reflect changes in law or the successors and
assigns of the Company and its affiliated companies) not later than the 52nd day
that follows the Date of Termination. In the event that Executive (or his legal
guardian or estate) does not so execute and deliver such release, or in the
event that Executive (or his legal guardian or estate) revokes such release, the
Company may require Executive (or his legal guardian or estate) to repay any
amounts previously provided to him pursuant to Section 4(a)(ii).
(d)Expiration of the Employment Period. Following the end of the Employment
Period, if Executive remains employed by the Company or its affiliated
companies, Executive’s employment shall be at-will. The fact that the Agreement
is not renewed, extended or replaced shall not constitute a termination of
employment without Cause or for Good Reason.





--------------------------------------------------------------------------------





5.Executive Covenants.
(a)Confidential Information. Executive shall hold confidential for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by Executive during Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by Executive or
representatives of Executive in violation of this Agreement) (collectively,
“Confidential Information”). After termination of Executive’s employment with
the Company, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such Confidential Information to anyone other than the Company and
those designated by it. Notwithstanding the foregoing, “Confidential
Information” shall not include information that at the time of disclosure is
already known to the receiving party without any restriction on its disclosure.
(b)Inventions and Patents. Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information that relate to the actual or anticipated
business, research and development or existing or future products or services of
the Company or any of its affiliated companies, and that are conceived,
developed or made by Executive during his employment with the Company or any of
its affiliated companies (“Work Product”) belong to the Company and its
affiliated companies. Executive shall promptly disclose such Work Product to the
Company and its affiliated companies and perform all actions reasonably
requested by the Company and its affiliated companies (whether during or after
the Employment Period) to establish and confirm such ownership (including
assignments, consents, powers of attorney and other instruments). To the fullest
extent permitted by applicable law, all intellectual property (including
patents, trademarks and copyrights) that are made, developed or acquired by
Executive in the course of Executive’s employment with the Company or any of its
affiliated companies shall be and remain the absolute property of the Company
and its affiliated companies, and Executive shall assist the Company and its
affiliated companies in perfecting and defending their rights to such
intellectual property.
(c)Nonsolicitation. During the Restricted Period (as defined below), Executive
shall not directly or indirectly (i) except in the good faith performance of his
duties to the Company, induce or attempt to induce any employee or independent
contractor of the Company or any of its affiliated companies to leave the
Company or such affiliated company, or in any way interfere with the
relationship between the Company or any such affiliated company, on the one
hand, and any employee or independent contractor thereof, on the other hand,
(ii) hire any person who was an employee or independent contractor of the
Company or any of its affiliated companies until 12 months after such
individual’s relationship with the Company or such affiliated company has been
terminated or (iii) except in the good faith performance of his duties to the
Company, induce or attempt to induce any customer (whether former or current),
supplier, licensee or other business relation of the Company or any of its
affiliated companies to cease doing business with the Company or such affiliated
company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company or any of its affiliated companies, on the other hand. Notwithstanding
the foregoing, Section 5(c)(i) shall not prohibit any advertisement or general
solicitation that is not specifically targeted at Company’s or its affiliated
companies’ employees. For purposes of this Agreement, the term “Restricted
Period” means the period commencing on the Effective Date and ending on (x) if
Executive’s employment is terminated (I) involuntarily by the Company without
Cause or by Executive for Good Reason during the Employment Period or (II) for
any reason following the expiration of the Employment Period, the first
anniversary of the termination of Executive’s employment, or (y) if Executive’s
employment is terminated under any other circumstances, the second anniversary
of the termination of Executive’s employment.





--------------------------------------------------------------------------------





(d)Noncompetition. Executive acknowledges that, in the course of his employment
with the Company, he has become familiar, or will become familiar, with the
Company’s and its affiliated companies’ trade secrets and with other
Confidential Information concerning the Company, its affiliates and their
respective predecessors, and that his services have been and will be of special,
unique and extraordinary value to the Company and its affiliates. Therefore,
Executive agrees that, during the Restricted Period, Executive shall not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in any business of the same type as any
business in which the Company or any of its affiliated companies is engaged on
the Date of Termination or in which they have proposed, on or prior to such
date, to be engaged in on or after such date and in which Executive has been
materially involved at any time during the one-year period ending with the Date
of Termination, in any locale of any country in which the Company or any of its
affiliated companies conducts business. Nothing herein shall prohibit Executive
from being a passive owner of not more than 4.9% of the outstanding equity
interest in any entity which is publicly traded, so long as Executive has no
active participation in the business of such entity.
(e)Nondisparagement. From and following the Effective Date, Executive shall not
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
the Company or any of its affiliated companies, any of their clients or
businesses or any of their current or former directors, officers or employees;
provided, however, that, subject to Section 5(a), nothing herein shall prohibit
Executive from disclosing truthful information if legally required (whether by
oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process). From and following the
Effective Date, the Company shall instruct its senior executive officers not to
make, either directly or by or through another person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
Executive or any of his agents or related parties; provided, however, that
nothing herein shall prohibit any such individuals from disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process).
(f)Return of Property. Executive acknowledges that all documents, records,
files, lists, equipment, computer, software or other property (including
intellectual property) relating to the businesses of the Company or any of its
affiliated companies, in whatever form (including electronic), and all copies
thereof, that have been or are received or created by Executive while an
employee of the Company or any of its affiliated companies are and shall remain
the property of the Company and its affiliated companies, and Executive shall
immediately return such property to the Company upon the Date of Termination
and, in any event, at the Company’s request. Executive further agrees that any
property situated on the premises of, and owned by, the Company or any of its
affiliated companies, including disks and other storage media, filing cabinets
or other work areas, is subject to inspection by personnel of the Company and
its affiliated companies at any time with or without notice. Notwithstanding the
foregoing, Executive may retain his personal contacts and personal compensation
data.
(g)Prior Notice Required. Executive hereby agrees that prior to accepting
employment with any other person or entity during the Restricted Period,
Executive shall provide such prospective employer with written notice of
Sections 5(c) and 5(d) of this Agreement, with a copy of such notice delivered
promptly to the Reporting Officer.





--------------------------------------------------------------------------------





(h)Cooperation. Executive agrees that during the 12-month period following
Executive’s termination of employment, upon the reasonable request of the
Company or any of its affiliated companies, Executive shall use reasonable
efforts to assist and cooperate with the Company or any of its affiliated
companies in connection with the defense or prosecution of any claim that may be
made against or by the Company or any of its affiliated companies, or in
connection with any ongoing or future investigation or dispute or claim of any
kind involving the Company or any of its affiliated companies, including any
proceedings before any arbitral, administrative, regulatory, judicial,
legislative or other body or agency; provided that the Company shall provide
Executive with reasonable compensation for the time actually expended in such
endeavors (at an hourly rate based on the Annual Base Salary) and shall
reimburse Executive’s reasonable business expenses incurred in connection with
such cooperation to the extent that such expenses would have been reimbursed
under Section 3(b)(vi) had they been incurred during the Employment Period.
(i)Trade Secrets; Whistleblower Rights. The Company hereby informs Executive
that, notwithstanding any provision of this Agreement to the contrary, an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Further, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order. In addition,
notwithstanding anything in this Agreement to the contrary, nothing in this
Agreement shall impair Executive’s rights under the whistleblower provisions of
any applicable federal law or regulation or, for the avoidance of doubt, limit
Executive’s right to receive an award for information provided to any government
authority under such law or regulation.
(j)Executive Covenants Generally.
(i)Executive’s covenants as set forth in this Section 5 are from time to time
referred to herein as the “Executive Covenants.” If any of the Executive
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Executive Covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.
(ii)Executive acknowledges that the Company and its affiliated companies have
(A) expended and will continue to expend substantial amounts of time, money and
effort to develop business strategies, employee, customer and other
relationships and goodwill to build an effective organization, and (B) a
legitimate business interest in and right to protect their Confidential
Information, goodwill and employee, customer and other relationships.
(iii)Executive understands that the Executive Covenants may limit Executive’s
ability to earn a livelihood in a business similar to the business of the
Company, and Executive represents that his experience and capabilities are such
that he has other opportunities to earn a livelihood and adequate means of
support for himself and his dependents.
(iv)Any termination of (A) Executive’s employment, (B) the Employment Period or
(C) this Agreement shall have no effect on the continuing operation of this
Section 5.





--------------------------------------------------------------------------------





(v)Executive acknowledges that the Company would be irreparably injured by a
violation of this Section 5 and that it is impossible to measure in money the
damages that will accrue to the Company by reason of a failure by Executive to
perform any of his obligations under this Section 5. Accordingly, if the Company
institutes any action or proceeding to enforce any of the provisions of this
Section 5, to the extent permitted by applicable law, Executive hereby waives
the claim or defense that the Company has an adequate remedy at law, and
Executive shall not urge in any such action or proceeding the defense that any
such remedy exists at law. Furthermore, in addition to other remedies that may
be available, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to (A) in the event of a material breach
of this Section 5, the forfeiture or repayment of any portion of the Cash
Retention Award or Equity Retention Award that vested pursuant to Section
4(a)(ii) and (B) to specific performance and other injunctive relief, without
the requirement to post bond, in any court of competent jurisdiction for any
actual or threatened breach of any of the covenants set forth in this Section 5,
provided any forfeiture or repayment under sub-clause (A) shall be subject to
Executive first receiving written notice from the Company of the alleged
material breach within 90 days after the Company first becomes aware of the
alleged material breach and no less than 30 days to cure such breach, if
curable. The Restricted Period shall be tolled during (and shall be deemed
automatically extended by) any period during which Executive is in violation of
the provisions of Section 5(c) or (d), as applicable.
6.Miscellaneous.
(a)Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflict of laws. The parties irrevocably submit to the
jurisdiction of any state or federal court sitting in or for Fairfield County,
Connecticut with respect to any dispute arising out of or relating to this
Agreement or the Release, and each party irrevocably agrees that all claims in
respect of such dispute or proceeding shall be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
law, any objection that they may now or hereafter have to the venue of any
dispute arising out of or relating to this Agreement or the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute or proceeding. Each party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. THE PARTIES HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTER CLAIM BROUGHT OR
ASSERTED BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.
(b)Indemnification. The Company shall, to the maximum extent to which it is
empowered by its governing documents and the laws of the State of Delaware,
defend, indemnify and hold harmless Executive from and against any and all
demands, claims and causes of action made against Executive concerning or
relating to his service, actions or omissions on behalf of the Company or its
affiliated companies as an employee, director, officer, or agent, including,
without limitation, holding Executive harmless for any losses, costs and
expenses in connection with any such demand, claim, or cause of action; provided
that the Company shall have no obligation to indemnify Executive from any
demands, claims and causes of action arising out of Executive’s fraud, willful
misconduct or gross negligence. Executive shall be entitled to mandatory
advancement of expenses, including reasonable attorney’s fees, which shall be
advanced promptly upon request, subject to a customary undertaking whereby
Executive agrees to repay any such amounts that are finally determined as not
subject to indemnification hereunder. Executive shall be covered by directors
and officers insurance that the Company provides from time to time to its
directors and executives, on terms no less favorable than those provided to
similarly situated executives, both during Executive’s employment by the Company
and for such period thereafter that the Company provides insurance coverage to
its similarly situated former executives.





--------------------------------------------------------------------------------





(c)Interpretation. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. For purposes of this Agreement, the
term “including” shall mean “including, without limitation” and the word “or”
shall be understood to mean “and/or.”
(d)Amendments; No Waiver. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.
(e)Survival. The provisions of this Agreement that by their terms call for
performance subsequent to the termination of either Executive’s employment or
this Agreement (including the terms of Sections 4 and 5) shall survive such
termination.
(f)Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
(g)Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
(h)Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Executive:
At the most recent address

on file at the Company.
If to the Company:
Hubbell Incorporated

40 Waterview Drive
P.O. Box 1000
Shelton, Connecticut 06484
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(i)Tax Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
(j)Effective Date; Entire Agreement. This Agreement shall become effective on
the Effective Date, subject to Executive’s continued employment with Meter
Readings through such date. Effective on the Effective Date, this Agreement
shall constitute the entire agreement between the parties and, as of the
Effective Date, terminates and supersedes any and all prior agreements and
understandings (whether written or oral) between the parties with respect to the
subject matter of this Agreement.





--------------------------------------------------------------------------------





(k)Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.
HUBBELL POWER SYSTEMS, INC.
By: __/s/_Gerben W. Bakker_________
Name: Gerben W. Bakker
Title: President
EXECUTIVE
___/s/ Allan Connolly______________
Allan Connolly













--------------------------------------------------------------------------------





Exhibit A
Form of Release
THIS RELEASE (this “Release”) is entered into between Allan Connolly
(“Executive”) and Hubbell Power Systems, Inc. (the “Company”) for the benefit of
the Company and its affiliated companies. The entering into and non-revocation
of this Release is a condition to Executive’s right to receive certain payments
and benefits under Section 4(a)(ii) of the Employment Agreement entered into by
and between Executive and the Company, dated as of December 22, 2017 (the
“Employment Agreement”). Capitalized terms used and not defined herein shall
have the meaning provided in the Employment Agreement.


Accordingly, Executive and the Company agree as follows.


1.    General Release and Waiver of Claims. In consideration for the payments
and other benefits provided to Executive by the Employment Agreement, to which
Executive is not otherwise entitled, and the sufficiency of which Executive
acknowledges, Executive represents and agrees, as follows:


(a)    Release. Executive, for himself, his heirs, administrators,
representatives, executors, successors and assigns (collectively “Releasers”),
hereby irrevocably and unconditionally releases, acquits and forever discharges
and agrees not to sue the Company or any of its parents, subsidiaries,
divisions, affiliates and related entities and its current and former directors,
officers, shareholders, trustees, employees, consultants, independent
contractors, representatives, agents, servants, successors and assigns and all
persons acting by, through or under or in concert with any of them (collectively
“Releasees”), from any and all claims, rights and liabilities up to and
including the date of this Release arising from or relating to Executive’s
employment with, or termination of employment from, the Company, under the
Employment Agreement and from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of actions, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected and any claims
of wrongful discharge, breach of contract, implied contract, promissory
estoppel, defamation, slander, libel, tortious conduct, employment
discrimination or claims under any federal, state or local employment statute,
law, order or ordinance, including any rights or claims arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), or any
other federal, state or municipal ordinance relating to discrimination in
employment. Nothing contained herein shall restrict the parties’ rights to
enforce the terms of this Release.


(b)    Proceedings; Whistleblower Rights. To the maximum extent permitted by
law, Executive agrees that he has not filed, nor will he ever file, a lawsuit
asserting any claims that are released by this Release, or to accept any benefit
from any lawsuit that might be filed by another person or government entity
based in whole or in part on any event, act, or omission that is the subject of
this Release. Notwithstanding the foregoing, nothing in this Release shall
impair Executive’s rights under the whistleblower provisions of any applicable
federal law or regulation or, for the avoidance of doubt, limit Executive’s
right to receive an award for information provided to any government authority
under such law or regulation.







--------------------------------------------------------------------------------





(c)    Exclusions. This Release specifically excludes Executive’s rights and the
Company’s obligations under Section 4(a) of the Employment Agreement. Excluded
from this Release are: (i) any claims that cannot be waived by law; (ii)
Executive’s rights to receive any payments or benefits under Section 4 of the
Employment Agreement or the Severance Policy; (iii) any rights Executive may
have to receive vested amounts under any of the Company’s employee benefit plans
and/or pension plans or programs; (iv) Executive’s rights in and to any equity
or ownership interest that Executive continues to hold following his termination
of employment; (v) Executive’s rights to medical benefit continuation coverage,
on a self-pay basis, pursuant to federal law (COBRA); (vi) any rights or claims
that the law does not allow to be released and/or waived by private agreement;
(vii) any rights or claims that are based on events occurring after the date on
which Executive signs this Release; or (viii) any claims to indemnification or
insurance coverage, including but not limited to “D&O coverage”, that Executive
may have with respect to any claims made or threatened against Executive in
Executive’s capacity as a director, officer or employee of the Company or the
Releasees. Nothing contained in this Release shall release Executive from his
obligations, including any obligations to abide by the Executive Covenants and
any other restrictive covenants applicable to Executive that continue or are to
be performed following termination of employment.


(d)    EEOC Matters. The parties agree that this Release shall not affect the
rights and responsibilities of the U.S. Equal Employment Opportunity Commission
(the “EEOC”) to enforce ADEA and other laws. In addition, the parties agree that
this Release shall not be used to justify interfering with Executive’s protected
right to file a charge or participate in an investigation or proceeding
conducted by the EEOC. The parties further agree that Executive knowingly and
voluntarily waives all rights or claims (that arose prior to Executive’s
execution of this Release) the Releasers may have against the Releasees, or any
of them, to receive any benefit or remedial relief (including, but not limited
to, reinstatement, back pay, front pay, damages, attorneys’ fees, experts’ fees)
as a consequence of any investigation or proceeding conducted by the EEOC.


2.    Acknowledgements. Executive acknowledges that the Company has specifically
advised him of the right to seek the advice of an attorney concerning the terms
and conditions of this Release. Executive further acknowledges that he has been
furnished with a copy of this Release, and he has been afforded [twenty-one
(21)/forty-five (45)] days in which to consider the terms and conditions set
forth above prior to this Release. By executing this Release, Executive
affirmatively states that he has had sufficient and reasonable time to review
this Release and to consult with an attorney concerning his legal rights prior
to the final execution of this Release. Executive further agrees that he has
carefully read this Release and fully understands its terms. Executive
understands that he may revoke this Release within seven (7) days after signing
this Release. Revocation of this Release must be made in writing and must be
received by [•] at the Company, [INSERT COMPANY ADDRESS] within the time period
set forth above.


3.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the state of New York, without giving effect to any
choice of law or conflicting provision or rule (whether of the state of New York
or any other jurisdiction) that would cause the laws of any jurisdiction other
than the state of New York to be applied. In furtherance of the foregoing, the
internal law of the state of New York shall control the interpretation and
construction of this Release, even if under such jurisdiction’s choice of law or
conflict of law analysis, the substantive law of some other jurisdiction would
ordinarily apply. The provisions of this Release are severable, and if any part
or portion of it is found to be unenforceable, all other parts and provisions
shall remain fully valid and enforceable.







--------------------------------------------------------------------------------





4.    Effectiveness. This Release shall become effective and enforceable on the
eighth day following its execution by Executive, provided that he does not
exercise his right of revocation as described above. If Executive fails to sign
and deliver this Release or revokes his signature, this Release shall be without
force or effect, and Executive shall not be entitled to the payments and
benefits of Section 4(a)(ii) of the Employment Agreement.




EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.
 
 
 
 
 
Date:
 
 
 
 
 
Allan Connolly








